Citation Nr: 1821899	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2016 the Board remanded the claim for further development.


FINDINGS OF FACT

1.  Prior to August 28, 2017, bilateral hearing loss was manifested by no worse than Level VI loss for the right ear, and no worse than Level III loss for the left ear.

2.  As of August 28, 2017, loss has been manifested by no worse than Level VI loss for the right ear, and no worse than Level IV loss for the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2017, the criteria for entitlement to a rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2017).

2.  As of August 28, 2017, the criteria for entitlement to a rating of 20 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The appeal was remanded in June 2016 for a VA examination.  The record shows substantial compliance with the remand requests.


Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4  (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

The Veteran contends that his hearing loss is of such severity to warrant a rating in excess of 10 percent.  More specifically, he asserts that his hearing loss has gotten worse over the years.  The Veteran states that he has difficulty hearing in noisy environments, and has trouble remembering stories or details told to him as a result of his hearing loss.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85 (2017).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2017).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2017).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2017). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86 (a) (2017).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86 (b) (2017).

At a May 2011 VA audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
45
30
30
50
70
LEFT
63
45
60
70
75

Speech audiometry testing using a Maryland CNC word list was found to be too unreliable to score and the examiner recommended that pure tone thresholds be use to evaluate hearing loss.

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2011 audiometric evaluation found Level II hearing acuity in the right ear and Level V in the left ear using Table VIA for pure tone threshold average only as speech recognition scores were unreliable.  Application of those findings to Table VII corresponds to a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss was not shown.

At a May 2011 private audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
45
65
Not tested
70
LEFT
45
30
35
50
65

Speech discrimination testing found speech discrimination ability of 84 percent in the right ear, and 100 percent in the left ear, but the test used was not the Maryland CNC test.  Therefore the results are not valid for VA rating purposes.

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2011 audiometric evaluation found Level IV hearing acuity in the right ear and Level II in the left ear using Table VIA as speech discrimination scores were not valid for rating.  Application of those findings to Table VII corresponds to a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss was not shown.

At a December 2011 VA audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
59
45
60
60
70
LEFT
44
30
30
50
65

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 80 percent in the right ear, and 80 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the December 2011 audiometric evaluation found Level IV hearing acuity in the right ear and Level III in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss was not shown.

At a July 2016 VA audiology examination, the Veteran exhibited audiometric findings of:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
73
60
70
75
85
LEFT
56
40
45
65
75

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 74 percent in the right ear, and 86 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right and left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the July 2016 audiometric evaluation found Level VI hearing acuity in the right ear and Level II in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss was not shown for the left ear.  An exceptional pattern of hearing loss was shown for the right ear.  Using Table VIA, right ear hearing loss would be Level VI.  Therefore, the resulting 10 percent rating does not change using Table VIA for the right ear.

At an August 28, 2017, VA contracted audiology examination, the Veteran exhibited audiometric findings of:






HERTZ



AVG
1000
2000
3000
4000
RIGHT
66
50
65
80
70
LEFT
69
50
65
80
80+

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 72 percent in the right ear, and 76 percent in the left ear.  The examiner noted that speech could not be retested at a higher recorded level due to patient intolerance.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the August 2017 audiometric evaluation found Level VI hearing acuity in the right ear and Level IV in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 20 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss was not shown for the left ear.  An exceptional pattern of hearing loss was not shown for either ear.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The VA examiners specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living.  Specifically, the Veteran has difficulty hearing children during work, and has difficulty remembering stories and details as a result of hearing loss.  The Veteran now wears hearing aids and states that he still experiences difficulty hearing.

A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C. § 7104(c) (2012).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of service-connected bilateral ear hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017); Lendenmann v. Principi, 3 Vet. App. 345 (1992)

The Veteran's hearing loss symptoms and manifestations are fully contemplated by the rating criteria of Diagnostic Code 6100.  In this case, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and having to wear hearing aids are neither unusual nor exceptional.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  The rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Accordingly, based on the Veteran's audiological examinations, the Board concludes that the preponderance of the evidence is against entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to August 28, 2017.  The evidence supports the assignment of a 20 percent rating, but not higher, as of August 28, 2017, but not earlier.  Audiometric examinations prior to August 28, 2017, did not exhibit findings that warranted a rating greater than 10 percent, therefore, the increase is dated the date of the examination that showed the increase was warranted.  The preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to August 28, 2017, is denied.

Entitlement to a rating of 20 percent, but not higher, for bilateral hearing loss as of August 28, 2017, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


